PER CURIAM.
The judgment of conviction and sentence under review is affirmed upon a holding that: (a) the trial court committed a technical error in admitting the hearsay testimony complained of on appeal, see Privett v. State, 417 So.2d 805, 806 (Fla. 5th DCA 1982), (b) the said error, however, was harmless in the context of this case as the evidence of guilt was overwhelming and the cause was tried non-jury. See First Atlantic National Bank of Daytona Beach v. Cobbett, 82 So.2d 870, 871-72 (Fla.1955); § 924.33, Fla.Stat. (1983).
Affirmed.